Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
s 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,835,821 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has omitted the following limitations “identifying a margin in processing of the game; …; outputting information relating to the generated game screen to a user terminal at a predetermined time” and added the limitations of “displaying, to a user, one or more user-specific user selection dialogs for the game, wherein the one or more user-specific user selection dialogs comprise at least one of: a dialog configured to provide an instruction to update state information for the user, and a dialog configured to provide an instruction to update state information for a group for which the user is a leader; … said instruction comprising at least one of: a selection of a button provided on the display interface, and a provision of an instruction to execute an action with a game content; displaying, to the user, display information relating to the generated game screen at a second predetermined time, the display information comprising the latest state information.”  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit and add some limitations because one of ordinary skill in the art would have realized that omitting and adding some limitations are an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).  


 US Application Number: 17/070,152
US Patent Number: 10,835,821 B2
A method of processing progress of a game, comprising:
A non-transitory recording medium for storing a game program which processes progress of a game, wherein the game 

storing game content information and game state information, the game state information changing according to the progress of the game;
displaying, to a user, one or more user-specific user selection dialogs for the game, wherein the one or more user-specific user selection dialogs comprise at least one of: a dialog configured to provide an instruction to update state information for the user, and a dialog configured to provide an instruction to update state information for a group for which the user is a leader;

receiving, via an input device of the user, a first instruction, said first instruction comprising an instruction to update the game state information, said instruction comprising at least one of: a selection of a button provided on the display interface, and a provision of an instruction to execute an action with a game content;


identifying a margin in processing of the game;
generating game screen information relating to a game screen based on the received first instruction at a predetermined time, wherein the game screen information relates to a first game screen that displays game contents and information relating to a second game screen that displays state information of the game contents, the second game screen being updated to include latest state information based on the received first instruction; and
generating game screen information relating to a game screen based on the received first instruction during the margin in the processing of the game, wherein the game screen information relates to a first game screen that displays game contents and information relating to a second game screen that displays state information of the game contents, the second game screen being updated to include latest state information based on the received first instruction; and
displaying, to the user, display information relating to the generated game screen at a second predetermined time, the display information comprising the latest state information.


outputting information relating to the generated game screen to a user terminal at a predetermined time.




Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale




/Ronald Laneau/
Primary Examiner, Art Unit 3715